
	

113 S2801 IS: Heath Care Consumer Choices Preservation Act
U.S. Senate
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2801
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2014
			Mr. Enzi (for himself and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide for conditions on the renewal of  health insurance plans purchased through Exchanges.
	
	
		1.Short title
			This Act may be cited as the
		  Heath Care Consumer Choices Preservation Act.
		2.Conditions on renewal of health plans purchased through exchanges(a)In generalNotwithstanding any other provision of law, a qualified health plan purchased by an individual
			 through an American Health Benefit Exchange for plan year 2014 shall not
			 be automatically renewed
			 with respect to such individual for plan year 2015 unless—(1)the plan premium for plan year 2015 is the same as the plan premium for plan year 2014;
			 or(2)the individual requests such automatic renewal of the plan.(b)Determination of premiumA plan may be automatically renewed as described in subsection (a)(1) only if the cost of the
			 premium to  the individual would
			 be the same for  plan year 2015 as for plan year 2014, before and
			 after application of a premium assistance credit under section 36B of the
			 Internal Revenue Code of 1986, as applicable.
			
